Citation Nr: 0947399	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-37 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 
1975.  The Veteran died in August 2003.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for the cause of 
the Veteran's death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the Veteran's service in Thailand in 1970 and 
1971, he likely had some duty inside the land borders of 
Vietnam.

2.  The Veteran died from lung cancer that was diagnosed many 
years after his service.




CONCLUSIONS OF LAW

1.  VA presumes that the Veteran was exposed to an herbicide 
agent during his service inside Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).

2.  VA presumes service connection, based on herbicide 
exposure, of the lung cancer that caused the Veteran's death. 
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309(e), 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  In this case, the Board is granting the 
benefit sought on appeal.  Therefore, it is not necessary to 
discuss VA's duties to notify or assist the appellant in 
substantiating the claim.


Service Connection for Cause of Death

The Veteran died of lung cancer.  The appellant asserts that 
the Veteran was exposed to herbicides during his Vietnam War 
era service.  She contends that his lung cancer developed as 
a result of his herbicide exposure during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312.

Under certain circumstances, service connection for specific 
diseases, including lung cancer, may be presumed if a veteran 
was exposed during service to certain herbicides, including 
Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  If a veteran was exposed to Agent Orange or 
another herbicide agent, service connection for lung cancer 
will be presumed if that condition became manifest to a 
degree of 10 percent disabling or more.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

For VA to presume service connection for diseases associated 
with herbicide exposure, it must be established that the 
veteran actually served in-country in Vietnam.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld VA's 
determination that award of a Vietnam Service Medal does not 
establish service physically in Vietnam, and VA's requirement 
that a claimant must have been present within the land 
borders of Vietnam at some point in the course of his or her 
military duty in order to be entitled to the presumption of 
herbicide exposure under 38 U.S.C.A. § 1116(a)(1) and 38 
C.F.R. § 3.307(a)(6)(iii)).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran's service treatment records are silent for lung 
cancer or other chronic respiratory disorders.  Private 
medical records show that physicians diagnosed lung cancer in 
the Veteran in 2003, and that he died of that disease later 
that year.

The appellant's claim in significant part turns on the 
question as to whether the Veteran was exposed to an 
herbicide agent during service.  The Veteran was not 
stationed in Vietnam during service.  His service records 
show that he was stationed in Thailand from January 1970 to 
January 1971.  The appellant contends that the Veteran was 
exposed to an herbicide agent in two ways.  First, she 
asserts that, while the Veteran was stationed in Thailand, he 
had periods of temporary duty in Vietnam.  If the Veteran's 
presence in Vietnam is satisfactorily shown, VA may presume 
that he was exposed to an herbicide agent during that 
service, and consequently may presume service connection for 
his lung cancer.  Second, the appellant asserts that 
herbicides were used in the area where the Veteran was 
stationed in Thailand.  If the evidence shows that the 
Veteran was exposed to an herbicide agent while he served in 
Thailand, VA may presume service connection for his lung 
cancer.

The appellant contends that, during the Veteran's service in 
Thailand, he went into Vietnam as part of his duties.  She 
states that the Veteran told her about being in Vietnam.  In 
October 2009, the appellant had a video conference hearing 
before the undersigned Veterans Law Judge.  The appellant 
stated that the Veteran told her about participating in air 
search and rescue and flight recovery in Vietnam.  She 
recalled him telling her that when airplanes were shot down, 
his group went and recovered airplanes, airplane parts, and 
the bodies of servicemen.  She stated that he talked so much 
about Vietnam, that she did not realize until later that his 
base at the time was in Thailand.

Service personnel records show that the Veteran was stationed 
at the Udorn Royal Thai Air Force Base, and that his duty 
there was as an aircraft mechanic assigned to the aircraft 
repair section.  His U. S. Air Force unit while at Udorn was 
the 56th Special Operations Wing (SOW).  Performance reports 
for that period indicate that the Veteran inspected and 
performed maintenance on aircraft, including repairing 
crashed and battle-damaged aircraft.  The appellant submitted 
Air Force records and internet articles regarding the history 
of the 56th SOW.  One of these sources indicates that the 
unit was stationed in Thailand from 1967 to 1975, performing 
air combat in Southeast Asia, search and rescue, and 
insertion and extraction of personnel from Laos and North 
Vietnam.  Additional sources similarly indicate that the 56th 
SOW was stationed in Thailand during the Vietnam War period, 
and had operations, including search and rescue operations, 
in North Vietnam, South Vietnam, and Laos.

The appellant submitted Air Force records from the 56th SOW.  
The records indicate that several aircraft were to be placed 
on temporary duty in Pleiku, Vietnam, and Da Nang, Vietnam; 
and that aircraft maintenance personnel were to be 
temporarily assigned, for up to 88 days, to those locations 
to maintain the aircraft.  The military operations specialty 
(MOS) number for one of the types of mechanics to be detached 
on the maintenance assignment was 43151A, the same MOS number 
that was used to designate the Veteran's duties on one of his 
1970 performance reports.  The appellant also submitted 
internet accounts from Vietnam veterans who recalled 
receiving support, including accompanying maintenance 
personnel, from the 56th SOW.

The appellant states that the Veteran consistently told her 
that he participated in missions inside of Vietnam.  The 
Veteran's service records do not indicate whether he, 
specifically, had temporary duty or other missions inside 
Vietnam.  The claims file contains military records and other 
accounts, however, that indicate that the circumstances of 
the Veteran's service were consistent with instances of duty 
inside Vietnam.  The Veteran reported participating in search 
and rescue operations in Vietnam; and military records show 
that the Veteran's unit participated in such operations 
during the Veteran's time with the unit in Thailand.  
Military records also show that mechanics in the Veteran's 
unit, including mechanics with the MOS that the Veteran had, 
accompanied aircraft on temporary assignments in Vietnam.  
The evidence does not directly corroborate, but does support, 
the Veteran's account of his service as reported by the 
appellant.  Giving the benefit of the doubt to the appellant, 
the Board accepts that the Veteran spent time inside the land 
borders of Vietnam during the period when he was stationed in 
Thailand.  Thus, the Board need not address her contention 
concerning the use of herbicides in Thailand.

As the Board accepts that the Veteran's duty likely involved 
visitation within Vietnam, the Board presumes that he was 
exposed to an herbicide agent during service.  The Board 
consequently presumes that the lung cancer that developed 
after the Veteran's service was service connected.  Medical 
evidence establishes that lung cancer caused the Veteran's 
death.  The Board therefore grants the appellant's claim for 
service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is 
granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


